Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 19, 2018

                                      No. 04-18-00522-CV

             IN THE MATTER OF THE ESTATE OF HUGH BOB SPILLER,

                         From the County Court, Menard County, Texas
                                 Trial Court No. 2013-02059A
                           Honorable Joe Loving, Jr., Judge Presiding


                                         ORDER
        Appellant’s brief was originally due September 19, 2018; however, the court granted an
extension of time until October 19, 2018. On that date appellant filed a motion asking requesting
a further thirty-day extension of time to file the brief.

        We grant the motion and order appellant’s brief due November 19, 2018 (61 days after
the original due date). Appellant is advised that no further extensions of time will be granted
absent a motion, filed before the brief is due, that (1) demonstrates extraordinary circumstances
justifying further delay, (2) advises the court of the efforts counsel has expended in preparing the
brief, and (3) provides the court reasonable assurance that the brief will be completed and filed
by the requested extended deadline. The court does not generally consider a heavy work
schedule to be an extraordinary circumstance.



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of October, 2018.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court